Hilton, J.
It appears that the defendant has a wife and an adopted daughter, who are engaged in keeping a boarding house; and he is a cartman, using his horse and cart in the employ of the corporation. From such employment there is now due him for his earnings, within the last sixty days, a sum sufficient to pay this judgment, but which he insists cannot be applied to its payment because “ he has a family depending upon him for support.” His examination discloses the fact that his wife supports the house, pays all the bills necessary for it, and that he has nothing to do with it; and it is not shown that he contributes in any way to the support of his house or family.
Section 297 of the Code exempts the personal earnings of the debtor from being applied to the payment of his judgment debts, “ when it is made to appear, by the debtor’s affidavit or otherwise, that such earnings are necessary for the use of a family supported tuholly or partly by his labor f1 and as the defendant here only shows that he has a family depending upon him, without showing that he supports them “ wholly or in part by his labor,” I think he has not made out a case for exemption within the provisions of the section of the Code referred to.
Motion granted.